92 Ill. App. 2d 32 (1968)
235 N.E.2d 882
Joseph Metoyer, Plaintiff-Appellant,
v.
Noralie Metoyer, Defendant-Appellee.
Gen. No. 51,795.
Illinois Appellate Court  First District, Third Division.
February 1, 1968.
*33 Robert Reiff, of Cicero (Francis X. Riley, of counsel), for appellant.
Marshall Patner, Benjamin Bromberg, and Thomas Mack, of Chicago (Leslie R. Seeligson, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Judgment affirmed.
Not to be published in full.